DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 20, 2022, has been entered. Claims 1-8, 10-14, and 20 remain pending in the application. The amendment to the specification has overcome the objection to the drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites the limitation “the tip” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the tip” will be interpreted as referring to a tip of the blade.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdy et al. (US Patent No. 6,497,619, hereinafter Dowdy) in view of Miller (US Patent Pub. 2010/0012017, hereinafter Miller).
Regarding claim 1, Dowdy discloses a fencing training device (Figs. 1D and 1F; col. 1, lines 12-20, for “fencing competitions”) comprising a bib (body covering 22A; col. 5, lines 25-32), wherein at least a portion of the bib (22A) comprises a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to an external stimulus (i.e., impact with simulated weapon 18; col. 5, lines 5-10); and a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the external stimulus (col. 5, lines 2-5).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of reversibly indicating where pressure has been applied to a garment, Miller teaches a material (para. 0078-0079, a piezochromic or thermochromic substance) configured to provide an observable change (para. 0022, e.g., a change in color) in response to an external stimulus (para. 0079, line 5, “as a reversible indicator of applied pressure”), wherein the observable change does not comprise a transfer of a transferable material onto the apparel (para. 0022; para. 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dowdy by providing the bib with a piezochromic or thermochromic material as taught by Miller configured to provide the observable change in response to the pressure applied by the tip of the weapon without a transfer of a transferable material onto the bib, so that the device will be less messy and easier to clean.
Regarding claim 2, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Miller further discloses the material comprises a chromic material (para. 0078-0079, piezochromic and/or thermochromic) and the observable change comprises a visible change from a first color to a second color (para. 0031, line 5, “a visual change for example, a colour change”).
Regarding claim 3, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 2. Miller further discloses the chromic material comprises a piezochromic material (para. 0078) and the external stimulus comprises application of pressure (para. 0079, lines 3, “applied pressure”). The examiner notes that the fencing weapon of Dowdy is configured to be used to strike the bib and is therefore clearly understood to be configured to provide an application of pressure as the external stimulus.
Regarding claim 5, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 2. Miller further discloses the chromic material comprises a thermochromic material and the external stimulus comprises a temperature increase (para. 0079, “a thermochromic substance which responds to a temperature increase caused by applied pressure”). As noted above, the fencing weapon of Dowdy is configured to be used to strike the bib and is therefore clearly understood to be configured to apply pressure to the bib, which is understood in view of Miller (para. 0079, cited above) to cause a temperature increase as the external stimulus. 
Regarding claim 10, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the portion of the bib (22A) comprises an outer layer (i.e., the outer surface shown in Figs. 1D and 1F) of the bib (22A).
Regarding claim 11, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the portion of the bib (22A) comprises substantially an entirety of a front face of the bib (i.e., the entire front surface of the bib 22A as shown in Figs. 1D and 1F).
Regarding claim 12, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the bib (22A, Fig. 1F) is wearable and is configured to be coupled to one or more portions of a fencer’s upper body (col. 5, lines 24-26).
Regarding claim 14, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the bib (22A) is reusable (col. 5, lines 10-13). Also see Miller, para. 0035 (the observable change being reversible).
Regarding claim 20, Dowdy discloses a method of training a fencer (Figs. 1A-F; col. 1, lines 12-20) comprising: coupling a fencing training device comprising a wearable bib (body covering 22A, Fig. 1F) to the fencer (col. 5, lines 25-27), wherein one or more portions of the bib (22A) comprise a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to touch (i.e., an impact with simulated weapon 18; col. 5, lines 5-10); providing a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the touch; displaying one or more observable changes on at least one portion of the bib (22A) in response to one or more touches, the observable change corresponding to each touch (col. 5, lines 5-10, “revealing a mark in the exact area of impact”); and restoring the at least one portion of the bib (22A) to an original state (col. 5, lines 10-12, “eraser 24 is then used to wipe away marking agent 20A”).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of reversibly indicating where pressure has been applied to a garment, Miller teaches displaying an observable change in response to and corresponding to each of one or more touches (para. 0022, lines 3-6, “the color of the transitional substance can transform in response to changes in … pressure”; also see para. 0078-0079), wherein the observable change does not comprise a transfer of a transferable material onto the apparel (para. 0022; para. 0078-0079). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by displaying the observable changes without a transfer of a transferable material onto the bib by using a piezochromic or thermochromic material as taught by Miller as a reversible indicator of the pressure applied by the tip of the weapon, so that the method will be less messy and the bib will be easier to clean.
Claims 1, 8, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdy in view of Swanson (US Patent Pub. 2004/0127308, hereinafter Swanson).
Regarding claim 1, Dowdy discloses a fencing training device (Figs. 1D and 1F; col. 1, lines 12-20, for “fencing competitions”) comprising a bib (body covering 22A; col. 5, lines 25-32), wherein at least a portion of the bib (22A) comprises a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to an external stimulus (i.e., impact with simulated weapon 18; col. 5, lines 5-10); and a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the external stimulus (col. 5, lines 2-5).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of visibly indicating an exact location of impact, Swanson teaches a material (padded leather; para. 0019) configured to provide an observable change (para. 0019, lines 4-6, i.e., an indentation) in response to impact, wherein the observable change does not comprise a transfer of a transferable material (para. 0019). The examiner notes that Swanson is analogous art because Swanson is reasonably pertinent to the particular problem facing the inventor, namely, the problem of observably indicating an exact impact location. See Swanson, para. 0019, 0027; and Applicant’s Specification at pg. 1, lines 13-18. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by providing the bib of Dowdy with a padded leather material configured to provide an indentation, as taught by Swanson, in response to the contact with the tip of the fencing weapon, in order to produce the same result of observably indicating the exact location of contact without the mess of a transferable marking agent.
Regarding claim 8, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further teaches the external stimulus comprises contact with the tip of the fencing weapon (Fig. 1A; col. 1, lines 12-20). Swanson further teaches the observable change comprises an indentation (para. 0019, line 4, “the leather will be indented”).
Regarding claim 10, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the portion of the bib (22A) comprises an outer layer (i.e., the outer surface shown in Figs. 1D and 1F) of the bib (22A).
Regarding claim 11, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the portion of the bib (22A) comprises substantially an entirety of a front face of the bib (i.e., the entire front surface of the bib 22A as shown in Figs. 1D and 1F).
Regarding claim 12, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the bib (22A, Fig. 1F) is wearable and is configured to be coupled to one or more portions of a fencer’s upper body (col. 5, lines 24-26).
Regarding claim 14, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Dowdy further discloses the bib (22A) is reusable (col. 5, lines 10-13). Also see Swanson, para. 0028.
Regarding claim 20, Dowdy discloses a method of training a fencer (Figs. 1A-F; col. 1, lines 12-20) comprising: coupling a fencing training device comprising a wearable bib (body covering 22A, Fig. 1F) to the fencer (col. 5, lines 25-27), wherein one or more portions of the bib (22A) comprise a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to touch (i.e., an impact with simulated weapon 18; col. 5, lines 5-10); providing a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the touch; displaying one or more observable changes on at least one portion of the bib (22A) in response to one or more touches, the observable change corresponding to each touch (col. 5, lines 5-10, “revealing a mark in the exact area of impact”); and restoring the at least one portion of the bib (22A) to an original state (col. 5, lines 10-12, “eraser 24 is then used to wipe away marking agent 20A”).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of visibly indicating an exact location of impact, Swanson teaches displaying an observable change (para. 0019, an indentation) in response to impact, wherein the observable change does not comprise a transfer of a transferable material a material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by displaying the observable change without a transfer of a transferable material, specifically, by using an indentable material as taught by Swanson for the bib, in order to produce the same result of observably indicating the exact location of contact without the mess of a transferable marking agent.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dowdy in view of Miller or Swanson, in further view of Hibler (US Patent No. 6,493,879, hereinafter Hibler).
Regarding claim 13, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 12. Dowdy does not teach the bib comprises an adhesive disposed on the rear face. However, Hibler teaches that it is known in the bib art to dispose an adhesive (pressure sensitive adhesive 44, Fig. 2; col. 4, lines 42-52) on a rear face (18) of a bib (protective overlay 10), in order to facilitate attachment of the bib (10) over a user’s clothing (col. 3, lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bib of Dowdy by disposing an adhesive as taught by Hibler on the rear face of the bib, in order to permit the bib to be quickly and easily affixed to a user’s clothes without the need for additional snaps, ties, or strings (Hibler, col. 4, lines 37-42).
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdy in view of Schmidt et al. (US Patent Pub. 2007/0060013, hereinafter Schmidt).
Regarding claim 1, Dowdy discloses a fencing training device (Figs. 1D and 1F; col. 1, lines 12-20, for “fencing competitions”) comprising a bib (body covering 22A; col. 5, lines 25-32), wherein at least a portion of the bib (22A) comprises a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to an external stimulus (i.e., impact with simulated weapon 18; col. 5, lines 5-10); and a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the external stimulus (col. 5, lines 2-5).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of making an easily reversible mark on a garment, Schmidt teaches a material (e.g., the photo-chromic material of shirt 302, Fig. 3A; para. 0066) configured to provide an observable change (para. 0060, lines 4-11, by changing color) in response to an external stimulus provided by a tip of an implement (light pen 110), in which the observable change does not comprise a transfer of a transferable material (para. 0060, 0066). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by providing the bib of Dowdy with a photochromic material as taught by Schmidt configured to provide the observable change without a transfer of a transferable material onto the bib, and by configuring the tip of the fencing weapon to provide the external stimulus to produce such an observable change (e.g., by employing a light transducer 112 as taught by Schmidt, Fig. 1A, para. 0054), so that the device will be less messy and easier to clean.
Regarding claim 2, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schmidt further teaches the material comprises a chromic material (para. 0060, “photo-chromic”) and the observable change comprises a visible change from a first color to a second color (para. 0060, lines 8-11, e.g., from white to a different color).
Regarding claim 4, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 2. Schmidt further teaches the chromic material comprises a photochromic material (para. 0060, “photo-chromic”) and the external stimulus comprises irradiation (para. 0060, lines 1-4; also see para. 0054).
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdy in view of Brown (US Patent Pub. 2005/0079386, hereinafter Brown).
Regarding claim 1, Dowdy discloses a fencing training device (Figs. 1D and 1F; col. 1, lines 12-20, for “fencing competitions”) comprising a bib (body covering 22A; col. 5, lines 25-32), wherein at least a portion of the bib (22A) comprises a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to an external stimulus (i.e., an impact with a simulated weapon 18; col. 5, lines 5-10); and a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the external stimulus (col. 5, lines 2-5).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of making an easily reversible mark on a substrate, Brown teaches a material (e-paper, Fig. 19; para. 0174) configured to provide an observable change in response to an external stimulus provided by a tip of an implement (stylus, Fig. 19), wherein the observable change does not comprise a transfer of a transferable material (para. 0174). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by providing the bib of Dowdy with an electrochromic material as taught by Brown configured to provide the observable change without a transfer of a transferable material onto the bib and by configuring the tip of the fencing weapon to provide the external stimulus to produce such an observable change (e.g., as a mobile electrode as taught by Brown, Fig. 19, para. 0174), so that the device will be less messy and the bib will be easier to clean (since the observable change taught by Brown can be “rapidly erased by supplying an opposite voltage,” para. 0174, lines 13-15, rather than having to be manually wiped away).
Regarding claim 2, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Brown further teaches the material comprises a chromic material (para. 0174, line 2, “electrochromic”) and the observable change comprises a visible change from a first color to a second color (para. 0174, line 4, “change color”).
Regarding claim 6, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 2. Brown further teaches the chromic material comprises an electrochromic material (para. 0174, line 2, “electrochromic”) and the external stimulus comprises an applied voltage (para. 0174, lines 6-11, at the stylus tip point).
Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dowdy in view of Nakashima et al. (US Patent No. 6,953,345, hereinafter Nakashima).
Regarding claim 1, Dowdy discloses a fencing training device (Figs. 1D and 1F; col. 1, lines 12-20, for “fencing competitions”) comprising a bib (body covering 22A; col. 5, lines 25-32), wherein at least a portion of the bib (22A) comprises a material configured to provide an observable change (i.e., a mark, col. 5, lines 5-10) in response to an external stimulus (i.e., impact with simulated weapon 18; col. 5, lines 5-10); and a fencing weapon (simulated weapon 18, Fig. 1A) comprising a handle (30) and a blade (striking section 28) with a tip (at end of striking section 28, Fig. 1A), wherein the tip of the fencing weapon (18) is configured to provide the external stimulus (col. 5, lines 2-5).
Dowdy does not teach that the observable change does not comprise a transfer of a transferable material onto the bib. However, to solve the problem of making an easily reversible mark on cloth, Nakashima teaches (Fig. 11) a material (water meta-chromatic cloth sheet 710; col. 18, lines 13-25) configured to provide an observable change in response to an external stimulus provided by a tip (73) of an implement (71), wherein the observable change does not comprise a transfer of a transferable material (e.g., see col. 15, lines 14-21). (The examiner notes that the water used to provide the external stimulus of Nakashima is not considered to be transferable material that comprises the observable change, because the water is the external stimulus rather than the observable change itself, and because dependent claim 7 explicitly recites contact with water as being within the scope of the claims.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dowdy by providing the bib with a hydrochromic material as taught by Nakashima configured to provide the observable change without a transfer of a transferable material onto the bib and by configuring the tip of the fencing weapon to provide the external stimulus to produce such an observable change (e.g., using a water-bearing tip 73 as taught by Nakashima, Fig. 11), so that the device will be less messy and the easier to clean (since the observable change taught by Nakashima will naturally fade as the water dries, see col. 15, lines 19-21, rather than having to be manually wiped away).
Regarding claim 2, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nakashima further teaches the material comprises a chromic material (col. 18, lines 18-19, “water-metachromatic cloth sheet”) and the observable change comprises a visible change from a first color to a second color (e.g., from yellow to green; see col. 15, lines 14-21).
Regarding claim 7, the modified Dowdy teaches the claimed invention substantially as claimed, as set forth above for claim 2. Nakashima further teaches the chromic material comprises a hydrochromic material (col. 18, lines 18-19, “water-metachromatic cloth sheet”) and the external stimulus comprises contact with water (col. 18, lines 19-24).
Response to Arguments
Applicant's arguments filed July 20, 2022, have been fully considered but they are not persuasive. With respect to amended claims 1 and 20, the examiner notes that Dowdy teaches a fencing weapon as claimed, and that Swanson and Miller each teach a material configured to provide an observable change in response to an external impact or pressure, in which the observable change does not comprise a transfer of transferable material, as discussed in the prior Office action with respect to dependent claims 8 and 18. As discussed in the prior Office action, it would have been obvious to one of ordinary skill in the art to modify Dowdy in view of Swanson or Miller, in order to indicate the location of impact without the potential mess that would be associated with Dowdy’s powdered marking agent. Applicant has not presented any arguments with respect to the proposed combination of Dowdy with Swanson or Miller.
Applicant’s amendment of claim 1 necessitated new grounds of rejection to address the limitations of dependent claims 4, 6, and 7, because claim 1 now includes the fencing weapon that is configured to provide the external stimulus of irradiation (claim 4), applied voltage (claim 6), or contact with water (claim 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 29, 2022/